Citation Nr: 1230263	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-32 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to April 12, 2004 for grant of service connection and a 100 percent rating for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his stepdaughter (M.S.) 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1971 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  In that rating decision, the RO implemented an August 2008 Board decision that awarded service connection for PTSD, and assigned a 100 percent rating effective from April 12, 2004.  The Veteran appealed the assigned effective date. 

In September 2011, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  On November 30, 2000, VA received the Veteran's original claim for entitlement to service connection for PTSD. 

2.  By way of a January 17, 2001 letter, the RO notified the Veteran that it denied his claim for entitlement to service connection for PTSD, which the Veteran did not appeal and that rating decision became final.  However, the Veteran's service treatment records were not part of the claims folder at the time of that rating decision and were not obtained until May 2004.  

3.  Since November 30, 2000, the Veteran's disability due to his PTSD has been manifested by symptomatology that more closely approximates total occupational and social impairment. 


CONCLUSION OF LAW

Entitlement to an effective date of November 30, 2000, and no earlier, for grant of service connection for PTSD and the assignment of a 100 percent evaluation, has been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.156(c), 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 redefined VA's duties to notify and assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Here, in light of the fact a full grant of the benefit sought on appeal is awarded, the Board finds that no discussion of VCAA compliance is necessary at this time. 

2.  Claim for an Earlier Effective Date 

The Veteran seeks an effective date prior to April 12, 2004 for grant of service connection and the assignment of a 100 percent rating for PTSD.  

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the regulation provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  An award made based on relevant official service department records that existed, but had not been associated with the claims file, is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

The date of receipt shall be the date on which a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r). VA means all organization units of the Department of Veteran's Affairs.  38 C.F.R. § 1.9(b)(1).

In this case, the Veteran seeks an effective date prior to April 12, 2004 for grant of service connection and the assignment of a 100 percent for PTSD.  He contends that an effective date of November 30, 2000, the original date he filed a claim for service-connection for PTSD, should be assigned.  In the alternative, he argues that an effective date of April 12, 2003, one-year prior to the currently assigned effective date, should be assigned based on his submission of an informal claim.  

Evidence of record shows that on November 30, 2000, the RO received the Veteran's original claim for entitlement to service connection for PTSD.  The RO subsequently sent the Veteran a letter on December 6, 2000 advising him that he needed to submit copies of his service treatment records in his possession and to identify the dates and places of any treatment for PTSD since his separation from service.  The notice letter specifically states that if the Veteran failed to respond within sixty (60) days of the letter, then the RO would render a decision on his claim based on the evidence of record.  

A letter from the RO dated January 17, 2001, informed the Veteran that his claim had been denied because no evidence had been received in support of his claim.  In the letter, the RO also advised the Veteran that if it received the requested evidence by December 6, 2001, it would continue processing his claim.  Otherwise, any information that was received after December 6, 2001 would be considered a new claim.  Lastly, the Veteran was advised of his right to appeal the decision, but he did not file a notice of disagreement to the January 2001 rating decision. 

The claims folder next contains a correspondence that VA received from the Veteran dated on January 29, 2001.  In his correspondence, the Veteran stated that he was unable to obtain copies of his private mental health treatment records since his separation from service, but he identified that he currently receives private mental health treatment and he stated that he was scheduled for an upcoming appointment at a VA medical facility.  There was no subsequent corresponding notice from the RO on this matter. 

On May 30, 2003, VA received another correspondence from the Veteran.  In that statement, the Veteran stated that he had previously been denied entitlement to service connection for PTSD and he "would like to review how [VA came] to [its] decision."  He then requested copies of the previous rating decision and denial notification letter.  A July 2003 letter from the RO shows that it sent the requested documents to the Veteran. 

On April 12, 2004, the RO received the Veteran's formal claim for compensation and/or pension, VA Form 21-526.  On that form, the Veteran identified that he sought entitlement to service connection for PTSD.  In May 2004, VA received copies of the Veteran's outstanding service treatment records that show he received mental health treatment on multiple occasions during his period of service.  In an August 2004 rating decision, the RO reconsidered and denied the claim for service connection for PTSD, and granted entitlement to non-service connected pension, effective from April 12, 2003 (noted as the date that the Veteran's claim was received).  The assigned effective date for non-service connected pension was amended to April 12, 2004 based on a finding of clear and unmistakable error (CUE) in a July 2009 rating decision.  

The Veteran appealed the denial of his claim for service connection for PTSD.  In its August 2008 decision, the Board reviewed the Veteran's service connection claim, based on the additional service treatment records that had been associated with the claims folder since the matter was previously denied, and granted the underlying claim, based in part, on those service treatment records.  As noted above, the RO's  November 2008 rating decision implemented the Board's August 2008 award and assigned a 100 percent rating effective from April 12, 2004.  

Initially, the Board notes that the record does not contain any communication from the Veteran prior to November 30, 2000, in which he expressed the intent to file a claim of service connection for PTSD.  As such, there is no pending claim, formal or informal, before November 30, 2000 for service connection for PTSD.  38 C.F.R. §§ 3.155, 3.160(c). 

The Board next notes that the Veteran did not appeal the January 2001 rating decision that denied service connection for PTSD and it became final.  However, at the time of that rating decision, the Veteran's service treatment records had not been associated with the claims folder.  After the Veteran submitted another application for service connection for PTSD in April 2004, and his outstanding service treatment records were obtained, his claim was reconsidered.  See 38 C.F.R. § 3.156(c)(1). 

Based, in part, on the evidence contained in the Veteran's service treatment records, the Board, in its August 2008 decision, awarded service connection for PTSD.  That award was implemented in the November 2008 rating decision, and a 100 percent evaluation was assigned.  An award made based on service treatment records received subsequent to a final rating decision is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  Here, the previously decided claim for service connection for PTSD were received on November 30, 2000, and there is no factual or legal basis to assign an effective date before November 30, 2000 for the grant of service connection.  For these reasons, the Board finds that an effective date of November 30, 2000, and not earlier, for service connection for PTSD is warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.156(c)(1)(i), 3.156(c)(3).

The Board acknowledges that it could also consider whether the Veteran had a pending claim since November 2000 based on his January 2001 correspondence in which he identified VA treatment records.  See 38 C.F.R. § 3.160(c); see also Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).  Those VA treatment records establish a diagnosis of PTSD prior to December 2001, and as stipulated in the January 2001 denial letter, had those records been properly retrieved, they would have initiated a reconsideration of his previously denied claim at that time.  See 38 C.F.R. § 3.159.  However, the merits of that argument do not need to be further considered in light of the acquisition of service department records after the January 2001 rating decision.

Given the reconsideration of the previously decided claim that led to the subsequent grant of service connection, that award must be made effective back to the date of receipt of the Veteran's previously decided claim for benefits, November 30, 2000.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.156(c)(1)(i), 3.156(c)(3).

The Board must now consider whether the Veteran's currently assigned 100 percent evaluation must be made effective back to November 30, 2000.  In this regard, the Board will address whether the Veteran's disability due to his PTSD meets the criteria for a 100 percent rating for the period from November 30, 2000 to April 11, 2004.  A 100 percent, total disability, evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.  See  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A review of the pertinent medical evidence shows that the Veteran reported a turbulent employment history involving multiple jobs over the years, where he last worked in 1998 at the post office.  He further reported that he was no longer able to work because of symptoms associated with his PTSD disability.  In a March 2001 VA mental health initial assessment note, the examining VA physician observed that the Veteran was guarded and evasive with his responses to the questions asked.  The Veteran had slow productivity and his speech was circumstantial and evasive, but he was able to organize his speech.  The Veteran's mood was dysphonic, anxious and sad, and he had a constricted affect.  The Veteran admitted to occasional auditory hallucinations, but there was no evidence of delusions and he denied any suicidal ideations.  A diagnosis of PTSD was given and a Global Assessment Functioning (GAF) scaled score of 51 (indicative of moderate symptoms) was assigned. 

An April 2004 private medical statement from Dr. C.A.H. shows that he treated the Veteran from September 2000 to January 2002.  During that period, Dr. H. stated that he had assessed the Veteran with severe PTSD and assigned him a GAF scaled score of 35 (indicating some impairment in reality testing or communication, or major impairment in several areas).  Dr. H. also stated that the Veteran's PTSD negatively affected his ability to work. 

Based on a review of the evidence, the Board finds that a 100 percent evaluation for PTSD effective back to the original date of claim, November 30, 2000, is warranted.  In this regard, the Board finds that the evidence of record shows that the Veteran's PTSD disability more closely approximates the criteria for a 100 percent evaluation based on total occupational and social impairment since November 30, 2000.   While the March 2001 VA treatment record does not reflect all the symptoms associated with the criteria for a 100 percent rating under 38 C.F.R.        § 4.130, Diagnostic Code 9411, it does confirm Dr. H.'s finding that the Veteran had severe impairment in thought processes and communication.  In addition, Dr. H. concluded that the Veteran's PTSD negatively affected his ability to work and confirmed that he has been unable to work because of his PTSD disability.  Further, Dr. H. assigned the Veteran the GAF scaled score of 35 throughout most of the period.  The Board finds that this GAF score is also consistent with the 100 percent rating.  Based on these findings, the Board finds that the Veteran's PTSD disability more closely approximates the criteria for a 100 percent disability rating from November 30, 2000 to April 11, 2004.  

For these reasons, the Board finds that an effective date of November 30, 2000, and not earlier, for the grant of service connection for PTSD and the assignment of a 100 percent evaluation is warranted.  


ORDER

An effective date of November 30, 2000, but no earlier, for the award of service connection for PTSD and the assigned 100 percent rating is granted.





____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


